UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-1623



MUHAMMAD BILAL ABDUL-ALIM,

                                                Plaintiff - Appellant,

          versus


JOHN H. DALTON, SECRETARY OF THE NAVY,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-97-1087)


Submitted:   August 13, 1998                 Decided:   August 31, 1998


Before WIDENER and WILKINS, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Muhammad Bilal Abdul-Alim, Appellant Pro Se. Susan Lynn Watt,
OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying his claim

of employment discrimination.   At the time Appellant filed the no-

tice of appeal it was interlocutory, but this court now has juris-

diction over the appeal under the doctrine of cumulative finality

because all of Appellant’s claims have been dismissed. See Equip-

ment Fin. Group, Inc. v. Traverse Computer Brokers, 973 F.2d 345,

347 (4th Cir. 1992). We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Abdul-Alim v.

Dalton, No. CA-97-1087 (E.D. Va. May 27, 1998). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2